Citation Nr: 1820769	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-39 631	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent prior to July 26, 2016, for chondromalacia of the patella of the right knee.

2.  Entitlement to an evaluation higher than 10 percent prior to July 26, 2016, for chondromalacia of the patella of the left knee.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL


The Veteran and her husband


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1998 to July 2001 and from March 2003 to January 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the proceeding is of record.

The Board remanded these claims in June 2016 so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran in their development, including by affording her a VA compensation examination reassessing the severity of her service-connected right and left knee disabilities.  Subsequently, in a September 2016 rating decision, on remand, the Appeals Management Center (AMC) increased the rating for each of the Veteran's knee disabilities from 10 to 20 percent effective July 26, 2016, the date of her most recent VA compensation examination on remand.  In October and December 2016 statements, in response, she indicated that she was content with the decision to increase her disability ratings to 20 percent for each knee.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (A veteran may stipulate satisfaction with a greater rating, even if less than the maximum possible rating).  However, she added that the effective date of the higher 20 percent ratings should be the date of receipt of her increased-rating claims that prompted the initial July 2009 rating decision or, alternatively, the date of an earlier July 2014 VA compensation examination because she had sufficient impairment, even then, to warrant higher ratings.  So her appeal now concerns whether she was entitled to ratings higher than 10 percent prior to July 26, 2016.


These claims were most recently before the Board in August 2017, when they were again remanded for still further development.  Upon completion of that requested additional development, however, the AOJ continued to deny higher ratings prior to July 26, 2016, as reflected in a December 2017 Supplemental Statement of the Case (SSOC).  So these claims are again before the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the Board's August 2017 remand directives in further developing these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  For the entire rating period at issue prior to July 26, 2016, the right and left knee disabilities have been manifested by painful, limited motion, with stiffness, crepitation, and frequent episodes of locking and joint effusion.

2.  There has not been, however, recurrent subluxation or lateral instability of either knee; limitation of flexion to 45 degrees; limitation of extension to 10 degrees; malunion or non-union of the tibia and fibula [not already contemplated by the Veteran's separately service-connected shin splints]; any ankylosis; or genu recurvatum.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the criteria are met for higher 20 percent ratings, though no greater, for the Veteran's right and left knee disabilities as of April 4, 2008 (rather than just as of July 26, 2016).  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C. § 5103(a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that Veterans Claims Assistance Act (VCAA) notice need not be veteran specific, or refer to the effect of the disability on "daily life").


In an April 2008 VCAA notice letter, the Veteran was informed of what evidence was required to substantiate the claims and apprised of her and VA's respective responsibilities in obtaining this necessary supporting evidence.  Moreover, she was afforded ample notice of the applicable laws and requirements for substantiating her claims in the July 2010 Statement of the Case (SOC), as well as in Supplemental SOCs (SSOCs) since provided.  She has had ample opportunity to respond or supplement the record and has not alleged that any notice was less than adequate.  Thus, VA's duty to notify has been met.

Regarding the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims, to include relevant post-service VA medical records and private medical records.  She has submitted buddy statements and her own written contentions.  She also testified during a hearing.  Neither she nor her representative has identified, nor does the record otherwise indicate, any other evidence relevant to her claims that is obtainable and that has not been obtained.  Furthermore, she was afforded VA compensation examinations and opinions were provided concerning the severity of her bilateral knee disability.  These examination reports, opinions, and other medical records in the file, especially when considered collectively, provide the information needed to properly assess the severity of her disabilities during the relevant time period at issue, i.e., prior to July 26, 2016.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  No further development of the evidentiary record is required.  VA's duty to assist is met.

Legal Criteria

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings and is employed for initial or established ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If the evidence for versus against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to her.


Increased Rating for Right and Left Knee Disabilities

The Veteran's service-connected right and left knee disabilities (chondromalacia of the patellae) are both currently assigned a 10-percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099-5019, for the period at issue prior to July 26, 2016, and a 20 percent rating since under 38 C.F.R. § 4.71a, DC 5258.  The hyphenated code (5099-5019) contemplates an unlisted condition analogous to bursitis.  38 C.F.R. §§ 4.20, 4.27 (2017).  Notably, however, DC 5019 subscribes to the criteria underlying other musculoskeletal codes, specifically DC 5003 (arthritis) and DCs 5260 and 5261 (limitation of flexion and extension).

Historically, a November 2001 rating decision granted service connection for these knee disabilities, initially assigning a 10 percent disability rating for each knee retroactively effective from July 16, 2001, based on painful - albeit noncompensable - limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating to apply 38 C.F.R. § 4.59, which concerns painful motion, even in cases that do not involve arthritis).

Since her service-connected knee disabilities did not have their own evaluation criteria assigned in VA regulations, a closely-related disease or injury was used for this purpose.  See November 2001 Rating Decision.  On April 4, 2008, VA received these claims now at issue for increased ratings for the right and left knee disabilities currently on appeal.  Effective July, 26, 2016, concurrent with assignment of the higher 20 percent ratings, the Veteran's knee disabilities were evaluated instead under DC 5258 due to a VA examination report of that corresponding date.  See September 2016 Rating Decision.

Regarding which rating criteria the RO/AOJ actually used to rate the right and left knee disabilities, the following facts are of more probative value than the selection of the DC attached to the codesheet (rating sheet) when entering the rating: (1) that the evidence showed the Veteran was diagnosed with left and right knee injuries; (2) clinical findings of noncompensable limitation of motion; and, (3) the VA adjudicator's substantive reasons and bases (rating on pain and noncompensable limitation of motion under 38 C.F.R. § 4.59).  The Board's determination of what the RO/AOJ actually found, and which rating criteria were actually applied, is an ancillary finding of fact within the Board's jurisdiction to conduct de novo review of AOJ decisions.  See 38 U.S.C. § 7104 (indicating that the Board decides "all questions" in a case).

The Board finds that, in this case, "[g]reat care" was not "exercised in the selection of the applicable diagnostic code number and in its citation on the rating sheet," so correction of the Diagnostic Codes is required to show the actual criteria used to rate the Veteran's left and right knee disabilities during the period on appeal.  See 38 C.F.R. § 4.27 ("diagnostic code numbers...are arbitrary numbers for the purpose of showing the basis of the evaluation assigned and for statistical analysis").

In consideration thereof, the Board finds that the service-connected knee disabilities were effectively rated under DC 5099-5019 based on pain and noncompensable limitation of motion.  See 38 C.F.R. §§ 4.27, 4.59; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Veteran has generally contended that higher ratings for her right and left knee disabilities are warranted, even prior to July 26, 2016, because her disabilities were as severe then as when the RO/AOJ increased the rating for them as of that date.  During a May 2005 VA examination, the Veteran reported that she had bilateral knee pain and noted that both knees occasionally locked and swelled.  She also reported that functional restrictions of the knees included limitation of standing, walking, climbing, and squatting and, and that during flare-ups she has to "get off her feet and extend her knees."

During a May 2009 VA examination, the Veteran again reported bilateral knee pain, which she rated at 10 out of 10 with swelling.  She was unable squat or kneel and she also reported that having trouble with stairs and not being able to stand over 15 minutes without getting off of her feet.  The examination report documents swelling and moderate crepitus.

During a July 2014 VA examination, the examiner found evidence of patellofemoral crepitation.

During the most recent July 2016 VA examination, the Veteran continued to complain of bilateral knee pain with swelling.  The examination report documents frequent episodes of locking, pain, and effusion affecting both knees.

"Chondromalacia" is not listed in the disability ratings schedule.  Chondromalacia is a "softening of the articular cartilage, most frequently in the patella."  Dorland's Illustrated Medical Dictionary 1930 (32nd ed. 2012).  It is manifested by pain, crepitus and effusion.  Id.; see also 38 C.F.R. § 19.9(d)(5)(the Board is permitted to supplement the record with any recognized medical treatise without the necessity for a remand, especially if it weighs in favor to the Veteran).

The diagnostic codes relevant to this case as mentioned are 5019 (evaluated using the criteria for DC 5003) and 5256-5263.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve (which, here, are DCs 5260 and 5261 for limitation of flexion and extension).  When, as in this case, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 more minor joints, with occasional incapacitating exacerbations.


That said, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011)., the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable Diagnostic Code. The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion. See Id.

DC 5258 allows for a single and maximum 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.

The appropriate rating criteria for rating limitation of motion of the knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  A veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).  See VAOPGCPREC 9-2004.

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and, noncompensable where flexion is limited to 60 degrees.

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  Moreover, VA's General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Further, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnostic codes is to be avoided, however the assignment of separate evaluations for separate and distinct symptomatology is permitted where none of the symptomatology that justifies an evaluation under one diagnostic code is duplicative of, or overlapping with the symptomatology that justifies an evaluation under another, separate diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Lyles v. Shulkin, 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017) (discussing the interplay between DCs 5257 and 5260 and 5261 (including on referral from DC 5003) with DCs 5258 and 5259).  Basically, the Court held that VA cannot simply conclude that rating the Veteran under DCs 5257 and 5260 and 5261 precludes a rating under DC 5258 or 5259 on the basis of pyramiding.

Here, the Board finds that the evidence is in relative equipoise as to whether manifestations of the Veteran's service-connected right and left knee disabilities more nearly approximate dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion so that the criteria for the higher 20 percent rating under DC 5258 for each knee are met for the period at issue prior to July 26, 2016.  Application of DC 5258 is more favorable to the Veteran because it results in a higher disability rating of 20 percent for each knee.

Prior to July 26, 2016, the Veteran has a 10 percent evaluation for each knee under hyphenated DC 5099-5019.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts, 5 Vet. App. at 538.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

In this case, the evidence shows that the right and left knee disabilities have been manifested by frequent symptoms of joint pain, effusion, and locking bilaterally, with evidence that the Veteran was originally service connected for cartilage injuries in both knees, which the Board finds more closely approximates the criteria for a 20 percent rating under DC 5258 for the entire rating period for each knee.  See, e.g., May 2008 VA Exam. Rep. (noting the Veteran's reports of knee pain, swelling, and locking); May 2009 VA Exam. Rep. (noting the Veteran's reports of knee pain with swelling, as well as clinical findings of crepitus and swelling).

While the July 2014 VA examiner found no meniscus abnormality in either knee, including any finding of dislocation of cartilage, the original injuries for which the Veteran was service connected were indeed cartilage injuries, which is suggestive of some cartilage damage.  See also June 2016 Board Decision at 4 (noting that the findings from the July 2014 VA examination report were inaccurate due to being based on an inaccurate factual premise).  Additionally, since July 26, 2016, the Veteran's service-connected knee disabilities have been rated under DC 5258 as a result of the July 2016 examiner correctly indicating that the Veteran has (or had) a meniscus (semilunar cartilage) condition.  Cf. February 2005 Notice of Disagreement (NOD) (Veteran indicating she reported popping, stiffness, and locking of her knees but the VA examiner said "he could not document such information as it was not stated in the instructions for [the] examination.").  Based on the foregoing, and given the subjective reports and clinical findings of pain, recurrent effusion or swelling, and locking in both knees, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a higher 20 percent rating under DC 5258 is warranted for each knee for the entire rating period from April 4, 2008 (date of receipt of the claims for increased compensation), not instead just since July 26, 2016.  For this reason, the change of DC to 5258, prior to July 26, 2016, is more appropriate because it recognizes the true nature of the cartilage injury (anatomical location and functional impairment) and rates on symptoms the Veteran consequently has (pain, recurrent effusion or swelling, and locking) and is both potentially and actually more favorable to her in this case, resulting in the higher 20 percent disability rating for each knee.

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right and left knee disabilities.  See Schafrath, 1 Vet. App. at 595.  In this regard, as the weight of the lay and medical evidence shows no right or left knee ankylosis, recurrent subluxation or lateral instability, impairment of the tibia and fibula by malunion or nonunion [not already contemplated by the Veteran's separately service-connected shin splints], or genu recurvatum, the rating criteria of Diagnostic Codes 5256, 5257, 5262, and 5263 do not apply in this case.  Furthermore, the evidence reflects that the Veteran has not undergone either a right or left knee replacement, so DC 5055 is also inapplicable.

For the entire period on appeal, the medical evidence of record indicates the Veteran's right and left knee disabilities have caused pain and limited motion, but not to a compensable degree according to DC 5260 (knee flexion) or 5261 (knee extension).  See, e.g., May 2008 VA Exam. Rep. (documenting bilateral flexion to 112 degrees and full extension); May 2009 VA Exam. Rep. (documenting bilateral flexion to 116 degrees and full extension); July 2010 VA Exam. Rep. (documenting bilateral flexion to 125 degrees and full extension); and, July 2014 VA Exam. Rep. (documenting bilateral flexion to 90 degrees and full extension);

The preponderance of the evidence is against assignment of higher or separate ratings under DC 5260 as the record demonstrates that right and left knee flexion was not limited to 45 degrees [i.e., the 10 percent criteria] at any point during the appeal period.  38 C.F.R. § 4.71a.  The relevant VA and private treatment records do not show right or left knee flexion limited to 45 degrees, to include as due to pain and other orthopedic factors at any point during the entire rating period from April 4, 2008.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

Moreover, the Board also finds that the preponderance of the evidence demonstrates that the Veteran's right and left knee disabilities do not warrant higher or separate ratings disability ratings under DC 5261 as the evidence does not establish that right or left knee extension more nearly approximates limitation to 10 degrees.  38 C.F.R. § 4.71a.  The VA examinations, as well as the VA and private treatment records discussed above, do not show right or left knee extension limited to 10 degrees, to include as due to pain and other orthopedic factors at any point during the entire rating period from April 4, 2008.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The Board has considered the Veteran's reports of the functional limitations of walking, standing, climbing, squatting, kneeling, and playing tennis; however, these functional limitations are considered under the rating criteria based on limitation of motion, to include as due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  To alternatively consider this as evidence of pain throughout right and left knee range of motion still does not warrant a rating higher than 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  See Mitchell at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  Each of the VA examination reports of record show specific findings that the Veteran does not have any ankylosis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The Board has considered, as well, the Veteran's complaints and clinical findings of bilateral knee popping and crepitus, which is defined as the grating sensation caused by the rubbing together of the dry synovial surfaces of joints.  See Dorland's Illustrated Medical Dictionary 429 (32nd ed. 2012).  To the extent that locking or crepitus were painful, and cause limitation of knee motion, these symptoms have been also considered as limitation of motion due to pain, to include from flare-ups of pain or during prolonged or repeated use of the knees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, supra.

So, at most, the Veteran has been entitled to higher 20 percent ratings for her right and left knee disabilities since July 26, 2016.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  Neither she nor her representative has raised any other issues with respect to the claims for higher ratings for these disabilities, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

A higher 20 percent rating, though no greater, is granted for the right knee disability (chondromalacia of the patella) as of an earlier effective date - namely, as of April 4, 2008 (not just since July 26, 2016), subject to the statutes and regulations governing the payment of retroactive VA compensation.

A higher 20 percent rating, though no greater, also is granted for the left knee disability (chondromalacia of the patella) as of an earlier effective date - namely, as of April 4, 2008 (not just since July 26, 2016), subject to the statutes and regulations governing the payment of retroactive VA compensation.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


